DETAILED ACTION
This is in response to applicant’s amendment/response filed on 02/11/2022, which has been entered and made of record. Claim(s) 1-4, 6-10, 13-14, 16 and 18-20 have been amended. Claim(s) 1-20 are pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, it recites “the third session started prior to termination of the first session” on line 5. there is no corresponding disclosure in the specification, nor any cited paragraphs from applicant’s remark. The closest disclosure is found in the spec. “[0112] In some examples, the first or second game session can be terminated prior to or after initiation of the first or second game session”.  However, the above teach from specification fails to explicitly teach “the third session started prior to termination of the first session” as newly amended.  Therefore, “the third session started prior to termination of the first session” is considered as new subject matter.  
Claim 14 recites similar limitations thus is rejected under similar rational.
Regarding claim 9, it recites “a third computing device associated with a pre-selected third user” on lines 2-3. there is no corresponding disclosure in the specification, nor any cited paragraphs from applicant’s remark. Therefore, “a pre-selected third user” is considered as new subject matter.  
For the purpose of applying prior arts, claims 2 and 14 are construed without the limitation of “the third session started prior to termination of the first session”; claim 9 is construed without the limitation of “pre-selected”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-10, 13, 14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill et al. (US 20200360823) in view of Bryant (US 20190304248) 
Regarding claim 1, Cahill discloses A method comprising: detecting, using one or more processors, first user activity on a first computing device of a first user during a first session of a first instance of an interactive augmented reality (AR) application, the first session started using the first computing device (Cahill, “[0023] Described herein is a system and method for experiencing an AR experience (e.g., AR video game) with a shared coordinate space. [0027] During an AR session (e.g., AR game), a first device displays a spatial alignment image, and optionally an AR game identifier of the AR game, which are viewable to a second device. [0037] The user interface 300 further include a multi-dimensional barcode 320 that uniquely identifies a particular AR game (e.g., identifier).”. Therefore, the AR game corresponds to the first user activity, and the identifier indicates the AR game is detected); 
generating a quick response (QR) image comprising an encoded AR state associated with the first user activity on the first computing device (Cahill, “[0036] The user of the first user gaming device 210 can further provide an AR game identifier to the user of the second user gaming device 220 to identify the particular AR game. In some embodiments, the AR game identifier can be a multi-dimensional barcode (e.g., a quick response or “QR” code, Aztec code, a data matrix code…”);  
electronically transmitting the QR image from the first computing device of the first user to a second computing device of a second user (Cahill, “[0036] In some embodiments, the AR game identifier can be electronically communicated from the first user gaming device 210 to the second user gaming device 220, for example, based upon express user input (e.g., share AR game identifier command) and/or received electronically based upon proximity of the first user gaming device 210 to the second user gaming device 220 and display of the spatial alignment image on the first user gaming device 210”); 
retrieving the QR image during a second session of a second instance of the interactive AR application, the second session started by the second computing device of the second user (Cahill, “[0080] At 1020, a spatial alignment image displayed on the first user gaming device is recognized, and, an identifier of the augmented reality game is received. [0087] The identifier of the augmented reality game is further received by the second user gaming device”); 
responsive to detecting the QR image on the second computing device and during the second session, generating an AR environment based on the encoded AR state; and causing an AR application interface associated with the second instance of the interactive AR application to display the AR environment on the second computing device and during the second session (Cahill, “[0046] The first user can utilize the system 200 to share the AR gaming experience with one or more other users by providing an AR game identifier and displaying a spatial alignment image viewable by user gaming devices of the other users (e.g., simultaneously viewable and/or sequentially viewable). [0083] At 1070, the shared coordinate space and the identifier is utilized to display the augmented reality game. [0090] At 1148, the second user gaming device utilizes the shared coordinate space and the identifier to display/engage in the augmented reality game”).
On the other hand, Cahill fails to explicitly disclose but Bryant discloses detecting selection of the QR image on the second computing device and during the second session (Bryant, “[0082] The method 500 further includes, at the first 402A or a second gaming machine 402B, the step 506 of capturing a game-continuation sign 408 related to the game-state-retention sign 406. The step 506 may be preceded by activation of a “load game” function, for example by pressing of a button or selection of an icon, on the first gaming machine 402A or the second gaming machine 402B. The activation of the “load game” function may in turn activate the sign capturer 402-C of the relevant gaming machine 402. [0086] Where the sign is a QR code, the camera app may be configured to continually capture images until a captured image correspond to a recognisable QR code”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bryant and Cahill, to include all limitations of claim 1. That is, adding the selection of the QR image of Bryant to the second AR session of Cahill. The motivation/ suggestion would have been to present (or facilitate to present) the game-continuation sign 408 to the one or more gaming machines 402 so as to continue conducting the game on the, or another, gaming machine (Bryant, [0083]).
Regarding claim(s) 13, 20, they are interpreted and rejected for the same reasons set forth in claim(s) 1.
Regarding claim 2, Cahill in view of Bryant discloses The method of claim 1, wherein interactive AR application, AR state, have been disclosed. 
On the other hand, Cahill fails to explicitly disclose but Bryant discloses initiating a third session of a third instance of the game software on a third computing device (Bryant, “[0027] FIG. 3 illustrates a schematic example of a game progressing through different game states over occurrences of corresponding game events in multiple game sessions. [0042] The present disclosure aims at providing a mechanism for conducting a game over multiple gaming sessions. [0075] Each game session is associated with one or more game events. Consecutive game sessions are separated by a non-gaming period 352”);
retrieving the QR image during the third session; detecting a second selection of the QR image during the third session (Bryant, fig.5, step 506, “[0082] at the first 402A or a second gaming machine 402B, the step 506 of capturing a game-continuation sign 408 related to the game-state-retention sign 406. [0086] as illustrated in FIG. 8B, selection of the game saving icon 802 causes activation of the sign capturer 404-C (e.g. camera app) of the player device 404 to enable a player to capture a game-state-retention sign. Where the sign is a QR code, the camera app may be configured to continually capture images until a captured image correspond to a recognisable QR code. [0087] as illustrated in FIG. 8C, selection of the saved game icon 804-1 causes the sign presenter 404-P (e.g. a touch screen) of the player device 404 to present a game-continuation sign 408 relating to the game-state-retention sign 406 corresponding to a particular retained game state represented by the saved game icon 804-1”); and 
responsive to detecting the second selection of the QR image, causing the encoded game state to display, on the third computing device and during the third session of the third instance of the interactive AR application, the first user activity (Bryant, figs. 4&5, step 508, “[0032] FIGS. 7C and 7D illustrate schematically an example of information displayed on a gaming machine before and after, respectively, the activation of game continuation function. [0081] The one or more gaming machines 402 are each further operable to capture a game-continuation sign 408, and continue conducting the game based on the game-continuation sign 408. [0088] Responsive to successful capture of the game continuation sign 408, the gaming machine 402A reverts to the previously retained game state based on the captured sign 408, as shown in FIG. 7D. In other examples, if a game is already being conducted on the gaming machine 402A (not shown), upon successful capture of the game continuation sign 408, the gaming machine 402A is configured to determine from which of the current game state and the game state associated with the game continuation sign 408 should be continued to be conducted”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bryant and Cahill, to include all limitations of claim 2. Because Bryant (figs. 1-3) further discloses the system comprises multiple gaming devices with multiple game sessions, the steps in claim 1 can be applied to a third session. The same motivation of claim 1 applies here.
Regarding claim(s) 14, it is interpreted and rejected for the same reasons set forth in claim(s) 2.
Regarding claim 3, Bryant in view of Russ discloses The method of claim 1, wherein interactive AR application, AR state, have been disclosed. 
On the other hand, Cahill fails to explicitly disclose but Bryant discloses The first instance of the game software is connected to a messaging client, transmitting the QR image from the first user to the second user comprises posting the QR image to the messaging client (Bryant, “[0080] The player device 404 is distinct from the gaming machines 402. The gaming machines 402 are usually located in one or more venues, and hence comparatively stationary. The player device 404 is usually carried by a player, and hence comparatively mobile or otherwise transportable. A skilled person should appreciate that the system 400 may include further player devices (not shown) each associated with a further player. [0081] The one or more gaming machines 402 are each operable to generate a game-state-retention sign 406, and present the sign 406 for capture by the player device 404”),
responsive to displaying the game environment during the second session, detecting second user activity on the second computing device and during a commencement of the second session (Bryant, fig.3, “[0075] Referring to FIG. 3, a game 300 includes one or more game events which occur during the game 300. Each completed occurrence of a game event changes the game state (350a . . . 350g, or collectively 350) of the game 300. A game session is a largely uninterrupted period of gaming, for example started and completed by logging in and out of a player-tracking system, respectively. Each game session is associated with one or more game events. Consecutive game sessions are separated by a non-gaming period 352”. Therefore, for example, in Game session #2, the user activity (e.g., 310) is detected during a commencement of the second session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bryant and Cahill, to include all limitations of claim 3. That is, adding the player’s device of Bryant to the system of Cahill as a messaging client, and adding the detecting second user activity of Bryant to the interactive AR application of Cahill. The motivation/ suggestion would have been resuming, by the processor, play of the wagering game based upon the captured game-continuation sign in response to capturing the game-continuation sign and based upon the plurality of game variables encoded in the game-continuation sign (Bryant, [0007]).
Regarding claim 4, Cahill in view of Bryant discloses The method of claim 3.
On the other hand, Cahill further discloses wherein the first user activity on the first computing device comprises interacting with at least one AR content item, image overlay, image transformation, AR image, or AR object (Cahill, “[0022] AR systems such as video games display real world images overlaid with a virtual experience (e.g., interactive three-dimensional object(s)). An AR system thus enables a participant to view real-world imagery in combination with context-relevant, computer-generated imagery. [0035] A user of the first user gaming device 210 can place virtual object(s) and/or virtual encounter(s) within an AR game”). 
Regarding claim(s) 16, it is interpreted and rejected for the same reasons set forth in claim(s) 4.
Regarding claim 8, Cahill in view of Bryant discloses The method of claim 3.
On the other hand, Cahill fails to explicitly disclose but Bryant discloses generating a second QR image based on the second user activity on the second computing device (Bryant, figs.3-5, steps 502/504, “[0044] In the present disclosure, use of machine-recognisable signs (e.g. in the form of QR codes) to be captured and presented by a player device (e.g. a camera-equipped mobile device) allows game states to be retained in a transportable form for later game continuation. [0081] The game-state-retention sign 406 is generated based on a current state of a game 300 (e.g. any one of 350a . . . 350g) at one of the EGMs 402. [0089] For example, where the sign includes a QR code, the gaming machine(s) 402 may display the QR code via an electronic display for capture and storage by the player device 404”. Therefore, fig.3 illustrated that QR code in generated based on game states, which correspond to respective user activities). The same motivation of claim 3 applies here.
Regarding claim 9, Cahill in view of Bryant discloses The method of claim 1, wherein interactive AR application, the encoded AR state, electronically transmitting the QR image, have been disclosed. 
On the other hand, Cahill fails to explicitly disclose but Bryant discloses transmitting the QR image to a third computing device associated with a third user; detecting a third selection of the QR image by the third computing device during a third session of a third instance of the game software, the third session having been started on the third computing device; and responsive to detecting the third selection of the QR image during the third session, causing the encoded game state to display, on the third computing device and during the third session of the third instance of the game software, the first user activity (Bryant, fig.1, figs.3-5, “[0046] The present disclosure can be configured to work as a system 100 in a gaming environment including one or more server computers 102 (e.g., slot servers of a casino) that are in communication, via a communications network, with one or more gaming devices 104A-104X (EGMs, slots, video poker, bingo machines, etc.). [0094] In effect, the game 300 may be suspended at a gaming machine, and be later resumed at the same or a different gaming machine. Further, the different gaming machine may be deployed at a different venue operated by a different venue operator. [0082] at the first 402A or a second gaming machine 402B, the step 506 of capturing a game-continuation sign 408 related to the game-state-retention sign 406. [0032] FIGS. 7C and 7D illustrate schematically an example of information displayed on a gaming machine before and after, respectively, the activation of game continuation function. [0087] as illustrated in FIG. 8C, selection of the saved game icon 804-1 causes the sign presenter 404-P (e.g. a touch screen) of the player device 404 to present a game-continuation sign 408 relating to the game-state-retention sign 406 corresponding to a particular retained game state represented by the saved game icon 804-1”. Therefore, a third gaming device in fig.1 corresponds to the third computing device, and steps in fig.5 thus are applied to a third gaming device. Capturing and scanning the QR code from one computing device to another computing device indicates transmitting the QR image). The same motivation of claim 3 applies here.
Regarding claim(s) 18, it is interpreted and rejected for the same reasons set forth in claim(s) 9.
Regarding claim 10, Cahill in view of Bryant discloses The method of claim 8, wherein the encoded AR state, interactive AR application, electronically transmitting the QR image, have been disclosed. 
On the other hand, Cahill fails to explicitly disclose but Bryant discloses updating the second QR image with a second encoded game state based on the second user activity on the second computing device (Bryant, fig.3, fig.5, step 502, “[0044] In the present disclosure, use of machine-recognisable signs (e.g. in the form of QR codes) to be captured and presented by a player device (e.g. a camera-equipped mobile device) allows game states to be retained in a transportable form for later game continuation. [0078] the player may apply collected items #1 and #2 in combination to make a required tool. Responsive to the making 312 of the required tool, the game state 350f includes game variables such as the player's updated list of completed tasks, including the making of the required tool, and any activated game features or unlocked play modes. [0082] The method 500 includes, at a first gaming machine 402A, the step 502 of generating the game -state-retention sign 406”. Therefore, for example, in fig.3, a QR code corresponding game state 350f is updated based on user activity 312); 
transmitting the QR image to a third computing device; detecting a third selection of the QR image during a third session of the game software; and responsive to detecting the third selection of the QR image during the third session, causing the first and second encoded AR states to display the first and second user activity during the third session of the third instance of the game software (Bryant, fig.1, fig.3, fig.5, “[0046] The present disclosure can be configured to work as a system 100 in a gaming environment including one or more server computers 102 (e.g., slot servers of a casino) that are in communication, via a communications network, with one or more gaming devices 104A-104X (EGMs, slots, video poker, bingo machines, etc.). [0082] at the first 402A or a second gaming machine 402B, the step 506 of capturing a game-continuation sign 408 related to the game-state-retention sign 406. [0032] FIGS. 7C and 7D illustrate schematically an example of information displayed on a gaming machine before and after, respectively, the activation of game continuation function. [0087] as illustrated in FIG. 8C, selection of the saved game icon 804-1 causes the sign presenter 404-P (e.g. a touch screen) of the player device 404 to present a game-continuation sign 408 relating to the game-state-retention sign 406 corresponding to a particular retained game state represented by the saved game icon 804-1”. Therefore, a third gaming device in fig.1 corresponds to the third computing device. Capturing and scanning the QR code from one computing device to another computing device indicates transmitting the QR image. During the third session, the third gaming device can be deployed at a different venue operated by a different venue operator after the game state 350f, resulting in the first and second user activities (310 and 312) are displayed based on the game states 350e and 350f).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the above embodiment of Bryant into the combination of Bryant and Cahill of claim 8, to include all limitations of claim 10. That is, deploying a third computing device after the game state 350f as the third game session to the interactive AR application of Bryant and Russ in claim 8. The motivation/ suggestion would have been to provide the flexibility of playing games at a different venue operated by a different venue operator.
Regarding claim(s) 19, it is interpreted and rejected for the same reasons set forth in claim(s) 10.
Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill et al. (US 20200360823) in view of Bryant (US 20190304248), and further in view of Hamedi et al. (US 20190034976). 
Regarding claim 5, Cahill in view of Bryant discloses The method of claim 1.
Cahill further discloses wherein the interactive AR application is an AR game application, the AR game application comprising AR content items, image overlays, image transformations, AR images, and AR objects (Cahill, “[0022] AR systems such as video games display real world images overlaid with a virtual experience (e.g., interactive three-dimensional object(s)). An AR system thus enables a participant to view real-world imagery in combination with context-relevant, computer-generated imagery. [0035] A user of the first user gaming device 210 can place virtual object(s) and/or virtual encounter(s) within an AR game”). 
On the other hand, Cahill in view of Bryant fails to explicitly disclose but Hamedi discloses the AR game application comprising image transformations (Hamedi, “[0646] Transform the contents of AR and VR applications, digital experiences, and visual environments. [0647] Gaming [0648] Transform the contents of mobile, console, PC gaming, etc. [0649] Transform a still image in a gaming environment. [0671] Transform the images of travel destinations that are displayed to users in search results, on websites, and on other digital media”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hamedi into the combination of Cahill in view of Bryant, to include all limitations of claim 5. That is, adding the image transformation of Hamedi to the interactive AR application system of Cahill in view of Bryant. The motivation/ suggestion would have been to provide a system for automatically transforming a content item (Hamedi, [0004]).
Regarding claim(s) 15, it is interpreted and rejected for the same reasons set forth in claim(s) 5.
Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill et al. (US 20200360823) in view of Bryant (US 20190304248) and Hamedi et al. (US 20190034976), and further in view of Russ et al. (US 20190051101). 
Regarding claim 6, Cahill in view of Bryant and Hamedi discloses The method of claim 5.
On the other hand, Cahill in view of Bryant and Hamedi fails to explicitly disclose but Russ discloses wherein the encoded AR state comprises a game status based on the interaction with the at least one of the AR content items, the image overlays, the image transformations, the AR images, or the AR objects (Russ, “[0057] the AR viewer 200 may be further configured to enable the player to interact with both the real and virtual objects displayed to the player by the AR viewer 200. [0107] The player may interact with the EGM 100 by touching virtual buttons on one or more of the display devices 116, 118, 140. [0177] during one or more gaming sessions, the gaming system tracks any suitable information or data, such as any amounts wagered, average wager amounts, and/or the time at which these wagers are placed. In different embodiments, for one or more players, the player tracking system includes the player's account number, the player's card number, the player's first name, the player's surname, the player's preferred name, the player's player tracking ranking, any promotion status associated with the player's player tracking card, the player's address, the player's birthday, the player's anniversary, the player's recent gaming sessions, or any other suitable data”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cahill, Bryant, Hamedi and Russ, to include all limitations of claim 6. Bryant and Russ are analogous in that both of them are related to Electronic and electro-mechanical gaming machines (EGMs). The combination of Bryant and Russ is replacing the game software of Bryant with the interactive AR application of Russ, thus the game environment, game state and game interface are AR environment, AR state and AR interface. The motivation/ suggestion would have been to provide improved player experience, e.g., augmented reality systems and methods for displaying remote and virtual players and spectators (Russ, [0003]).
Regarding claim(s) 17, it is interpreted and rejected for the same reasons set forth in claim(s) 6.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill et al. (US 20200360823) in view of Bryant (US 20190304248), and further in view of Brave (US 20140114630).
Regarding claim 7, Cahill in view of Bryant discloses The method of claim 1.
On the other hand, Cahill fails to explicitly disclose but Bryant discloses the first and second user are connected to a third-party application and the QR iamge is retrieved from the third-party application (Bryant, fig.4, “[0081] The one or more gaming machines 402 are each operable to generate a game-state-retention sign 406, and present the sign 406 for capture by the player device 404. The game-state-retention sign 406 is generated based on a current state of a game 300 (e.g. any one of 350a . . . 350g) at one of the EGMs 402. The game-state-retention sign 406 contains at least partly the state of the game 300, such as some or all of the game variables, for recreating a particular game state. The one or more gaming machines 402 are each further operable to capture a game-continuation sign 408, and continue conducting the game based on the game-continuation sign 408”). The motivation of claim 3 applies here.
On the other hand, Cahill in view of Bryant fails to explicitly disclose but Brave discloses wherein the QR image comprises a three-dimensional object component (Brave, “[0110] These 3D printed figurines can include identifiers, such as QR codes, printed directly on them or be affixed to bases that include identifiers or other electronics to enable recognition and direct interaction amongst the toys”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Brave into the combination of Bryant and Cahill, to include all limitations of claim 7. That is, applying the 3D QR image of Brave to the QR image of Bryant and Cahill. The motivation/ suggestion would have been to provide a three dimensional environment for the augmented reality system.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill et al. (US 20200360823) in view of Bryant (US 20190304248), and further in view of Pickover et al. (US 20180311573).
Regarding claim 11, Cahill in view of Bryant discloses The method of claim 4.
On the other hand, Cahill in view of Bryant fails to explicitly disclose but Pickover discloses wherein the interacting with at least one of the AR content items, the image overlays, the image transformations, the AR images, or the AR objects comprises adding and removing at least one of the AR content items, the image transformations, the AR images, or the AR objects in the interactive AR applications (Pickover, “[0058] By comparing 314 the location-based risk to a threshold T, the method 300 determines 316 whether to ameliorate 318 the risk by taking one or more actions. Amelioration actions may include removing the AR object; substituting a different (less valuable) AR object; or changing graphical attributes of the AR object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pickover into the combination of Bryant and Cahill, to include all limitations of claim 11. That is, adding the Amelioration of Pickover to the AR interaction of Bryant and Cahill. The motivation/ suggestion would have been to provide techniques for location-based augmented reality game control (Pickover, [0004]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill et al. (US 20200360823) in view of Bryant (US 20190304248), and further in view of Miranda et al. (US 20200090407).
Regarding claim 12, Cahill in view of Bryant discloses The method of claim 1.
On the other hand, Cahill fails to explicitly disclose but Bryant discloses retrieving the QR image during the third session (Bryant, fig.3, fig.5, step 506, “[0027] FIG. 3 illustrates a schematic example of a game progressing through different game states over occurrences of corresponding game events in multiple game sessions. [0075] Each game session is associated with one or more game events. Consecutive game sessions are separated by a non-gaming period 352. [0082] at the first 402A or a second gaming machine 402B, the step 506 of capturing a game-continuation sign 408 related to the game-state-retention sign 406. [0086] as illustrated in FIG. 8B, selection of the game saving icon 802 causes activation of the sign capturer 404-C (e.g. camera app) of the player device 404 to enable a player to capture a game-state-retention sign. Where the sign is a QR code, the camera app may be configured to continually capture images until a captured image correspond to a recognisable QR code. Once the recognisable QR code is captured, the sign may be saved in the app in its captured form (i.e. unchanged from the presented sign) or modified form (e.g. changed by adding or removing tags, such as time stamps or player device identifier). [0087] as illustrated in FIG. 8C, selection of the saved game icon 804-1 causes the sign presenter 404-P (e.g. a touch screen) of the player device 404 to present a game-continuation sign 408 relating to the game-state-retention sign 406 corresponding to a particular retained game state represented by the saved game icon 804-1”).
On the other hand, Cahill in view of Bryant fails to explicitly disclose but Miranda discloses terminating the second session; initiating a third session (Miranda, “[0033] FIG. 10 is a schematic diagram illustrating the XR system of FIG. 6, showing the second user has initiated a second session using a second XR device of the XR system after the first user has terminated a first session, according to some embodiments”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Miranda into the combination of Cahill in view of Bryant, to include all limitations of claim 12. That is, applying the terminating one session and initiating the next session of Miranda to retrieve the QR image of the next session of Bryant and Cahill. The motivation/ suggestion would have been creating dynamic maps based on one or more coordinate systems in real space across one or more sessions (Miranda, [0095]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 02/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            5/10/2022